Per Curiam,
The plaintiff was injured by falling on the sidewalk of a city street. The walk was constructed of hemlock planks nineteen years before the accident. There was no proof of an actual notice to the city authorities of the defective condition of the walk, but there was testimony to the effect that its general condition because of the decay of the planks and the stringers to which they were spiked, was such as to require constant supervision and frequent repairs; that some decayed planks were removed a short time before the accident and other defective planks were left with the expectation that they would last a few months longer; that at the place of the accident several planks had been loose for a week; that the plank that broke when the plaintiff stepped on it was loose and so decayed from the under side that it fell in pieces when removed from the walk. This testimony was sufficient to take the case to the jury on the ground of constructive notice.
The judgment is affirmed.